DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 08 April 2021 is acknowledged.  The traversal is on the ground(s) that the claims do not lack unity.  This is not found persuasive.
Applicant argues that Ditzel fails to teach a mesoporous catalyst composition comprising a mesoporous binder, and thus the Groups have unity.
In response, the Examiner respectfully disagrees. Siral-20 is used as a mesoporous binder in the instant Examples (page 22, Table 2B). Thus, because Ditzel also teaches the Siral-20 binder, which is a commercially available material, it is also mesoporous as claimed. Thus, the technical feature is not a special technical feature, and restriction is proper.
Applicant also argues that the Examiner would have to search the same art regardless of the type of classification system for both Group I and Group II, and thus there is no search burden to examine them together.
In response, the Examiner notes that the search burden requirement is only applicable for claims filed under US practice alone. For claims filed in a 371 application, as the current application is, the unity of invention or lack thereof is what must be determined to make a restriction requirement. See MPEP 1893.03(d). As explained in the Non-Final of 08 January 2021 and further above, the technical feature of the catalyst 
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1 and 7 are amended. Claim 11 is previously cancelled. Claims 8-10 and 12-24 are withdrawn due to an earlier restriction requirement. 
Claims 1-7 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(b) rejection of claims 1 and 7 have been fully considered and are persuasive.  The 112(b) rejection of claims 1 and 7 has been withdrawn. 
Applicant's arguments filed 08 April 2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks that the Examiner objected to a ratio of 0:100 as being inconsistent with claim 1, and as such, “0:100” has been amended to “5:95”.

Applicant argues on page 10 of the Remarks that Ditzel fails to teach a mesoporous catalyst composition comprising a mesoporous binder having the properties recited in instant claim 1.
In response, the Examiner respectfully disagrees. Siral-20 is used as a mesoporous binder in the instant Examples (page 22, Table 2B). Thus, because Ditzel also teaches the Siral-20 binder, which is a commercially available material, it is also mesoporous as claimed. As explained in the rejection, Siral-20 comprises 80 wt% alumina, and 20 wt% silica (SASOL Table), a d50 of 50 µm, and a pore volume or 0.75 mL/g (SASOL Table), which are within the ranges of greater than or equal to 75 wt%, greater than or equal to 20 µm, and less than 1 cc/g of instant claim 1. While Ditzel is silent with regard to the surface area, Ditzel teaches a similar catalyst composition comprising a similar mordenite zeolite and similar Siral-20 amorphous silica-alumina binder with the same properties as the claimed catalyst composition comprising mordenite and amorphous silica-alumina binder. Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst composition of Ditzel having the same zeolite and similar amorphous silica-alumina binder with the same properties as claimed would have the claimed surface area of less than or equal to 300 m2/g, absent any evidence to the contrary. Thus, Ditzel does teach or suggest the claimed catalyst composition comprising the claimed mesoporous binder having the claimed properties, and continues to be used in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ditzel et al. (US 2011/0218356) as evidenced by SASOL (Product Information SIRAL).
With regard to claims 1-4 and 6, Ditzel teaches a bound mordenite catalyst (paragraph [0001]) comprising mordenite (instant claims 2 and 3) and Siral 20 (mesoporous amorphous silica-alumina, instant claim 4) (paragraph [0055], [0056], and Table 3). Siral 20 comprises 80 wt% alumina, and 20 wt% silica (SASOL Table), which is within the ranges of greater than or equal to 75 wt% and 75-95 wt% of instant claims 1 and 6. SASOL also teaches that Siral 20 has a d50 of 50 µm and a pore volume or 0.75 mL/g (SASOL Table), which are within the ranges of greater than or equal to 20 µm and less than 1 cc/g of instant claim 1. 
Ditzel is silent with regard to the surface area of the composited catalyst. However, Ditzel teaches a similar catalyst composition comprising a similar mordenite zeolite and similar Siral-20 amorphous silica-alumina binder with the same properties as the claimed catalyst composition comprising mordenite and amorphous silica-alumina binder. Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst composition of Ditzel having the same zeolite and similar amorphous silica-alumina binder with the same properties as claimed would have the claimed surface area of less than or equal to 300 m2/g, absent any evidence to the contrary.  
	With regard to claim 5, Ditzel teaches the catalyst composition above. Ditzel is silent with regard to the normalized critical pore diameter of the composited catalyst. Ditzel teaches a similar catalyst composition comprising a similar mordenite zeolite and similar Siral-20 amorphous silica-alumina binder with the same properties as the claimed catalyst composition comprising mordenite and amorphous silica-alumina binder. Therefore, one of ordinary skill in the art would reasonably conclude that the catalyst composition of Ditzel having the same zeolite and same similar amorphous silica-alumina binder as claimed with the same properties as claimed would have a normalized critical pore diameter of less than 1µm as claimed, absent any evidence to the contrary.  
	With regard to claim 7, Ditzel teaches that the amount of binder which is used in the catalyst can vary based on the determination of the maximum rate of the reaction (paragraph [0019]). Thus, Ditzel teaches that the amount of binder is a result-effective variable which can be optimized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the amount of binder to form a ratio of zeolite to binder of 1:99 to 5:95 as claimed in instant claim 7 because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772